Citation Nr: 0502598	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-25 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel




INTRODUCTION

The veteran served as a member of the New Philippine Scouts 
from September 1, 1946, to February 1, 1949.  The veteran 
died in September 1997.

This matter arose on appeal from a March 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  The 
decision denied service connection for the veteran's cause of 
death.  The appellant requested a hearing in September 2003, 
but later cancelled the request.


FINDINGS OF FACT

1.  The veteran died in September 1997, due to respiratory 
failure, with an antecedent cause of death of chronic 
obstructive pulmonary disease (COPD), and secondary anemia as 
a significant condition contributing to death.

2.  The veteran did not have a service-connected disability 
at the time of his death.

3.  The causes of death, respiratory failure, COPD, and 
anemia, are not attributable to service.


CONCLUSION OF LAW

A disease or injury incurred in or aggravated by service did 
not cause, or contribute substantially or materially to the 
cause of the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the application for dependency and indemnity compensation 
(DIC).  The appellant was provided adequate notice as to the 
evidence needed to substantiate her claim.  The Board 
concludes that the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the 
appellant informed her of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from October 2002, explained the evidence needed 
to establish service connection for cause of death, what 
evidence was of record regarding her application for DIC, and 
also requested that the she submit VA Forms 21-4169 for 
Philippine Claims, and 21-4142, Authorization for Release of 
Information, to help obtain additional medical records which 
would substantiate her claim for service-connected cause of 
death, as well as records verifying her marriage to the 
veteran.  The letter requested that the veteran obtain a 
statement of reasons and bases from the physician who 
completed the veteran's death certificate.  The letter 
described what evidence was to be provided by the appellant 
and what evidence the VA would attempt to obtain on her 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO also supplied the appellant with the applicable 
regulations in the SOC issued August 2003.  The basic 
elements for establishing service connection for cause of 
death have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The RO verified the veteran's period of service with the 
National Personnel Records Center (NPRC).  The NPRC reported 
that the veteran's service records were deemed "fire-
related."  The RO sent the appellant VA Form 13055, Request 
for Information Needed to Reconstruct Medical Data.  The 
appellant did not respond.  The RO submitted two additional 
requests to the claimant for any information which could 
assist the NPRC in verifying the veteran's service, but she 
did not respond.  As a result, NPRC was unable to reconstruct 
the veteran's service medical treatment.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claim.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

II.  Facts

The appellant asserts that service connection for cause of 
the veteran's death is warranted because the veteran's 
service caused him to suffer malnutrition, dizziness, acute 
breast pain, and numbness.

The veteran's service records indicate that he was a member 
of the Philippine Scouts from September 1946 to February 
1949.  The NPRC determined that the veteran's service 
personnel and medical records were "fire-related."  The 
appellant has not contended that the veteran was ever 
considered a prisoner of war (POW) during his service.

The evidence of record consists of the appellant's statement 
as noted above, and the veteran's death certificate.  The 
veteran died in September 1997.  The immediate cause of 
death, as noted on the death certificate, was respiratory 
failure; the antecedent cause of death was COPD.  Secondary 
anemia was noted as a significant condition contributing to 
the veteran's death.

III.  Service Connection for Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110.  Service connection for anemia may 
be granted if manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  When any 
veteran dies after December 31, 1956, from a service-
connected or compensable disability, VA shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse, children, and parents.  See 38 U.S.C.A. § 1310.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  In 
order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to the cause of 
death, or that there was a causal relationship between the 
service-connected disability and the veteran's death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service connection will 
be determined by exercise of sound judgment, without recourse 
to speculation, and after a careful analysis has been made of 
all the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303(a), 3.312.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against 
granting service connection for the veteran's cause of death.  
The Board notes that the veteran's service personnel and 
medical records were apparently destroyed in a 1973 fire at 
the National Personnel Records Center (NPRC).  Copies of the 
veteran's service separation form and certificate of service 
have been submitted.  The Court has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The following analysis has been 
undertaken with this heightened duty in mind.  

The Board notes that where a combat wartime veteran alleges 
that he suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 
8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, while the veteran served during 
wartime, the appellant does not allege, nor does the record 
support, that respiratory failure, COPD, or secondary anemia, 
were incurred in or aggravated during combat.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) are not applicable.

The death certificate noted that the immediate cause of death 
was respiratory failure.  The antecedent cause of death was 
COPD.  The veteran's physician has also indicated that the 
veteran had secondary anemia.  The veteran was not service-
connected for these disabilities at the time of his death.  
In order to establish service connection, the evidence must 
show a current disability, a disease or injury in service, 
and a link between the disability and the injury or disease 
in service.  38 C.F.R. § 3.303.  The appellant has not 
indicated any treatment for these disabilities since the 
veteran's separation from service.  There is no competent 
evidence linking the fatal disease processes to service.  
Furthermore, there is no competent evidence establishing that 
anemia was incurred in or aggravated during service, or 
manifested to a compensable degree within one year of 
separation from service.  38 C.F.R. § 3.307, 3.309.  In 
addition, the Board notes that while a veteran and other 
laymen are considered competent to report symptoms, competent 
evidence is required to establish a medical diagnosis or 
etiology of a disease.  Thus, the appellant's written 
statements asserting that the veteran suffered malnutrition, 
dizziness, acute breast pain, and numbness as a result of his 
service, and that those symptoms led to his death in 1997, 
are not competent evidence that the veteran had respiratory 
failure or COPD during service.  See Espiritu v. Derwinski,  
2 Vet. App. 492, 494- 95 (1992) (noting that lay persons are 
not competent to offer evidence that requires medical 
knowledge); Layno v. Brown, 6 Vet. App. 465 (1994).  

As there is no evidence of record linking the veteran's 
causes of death, respiratory failure, COPD, and anemia, to 
the veteran's service, service connection for such is not 
warranted.  Therefore, the Board finds that the preponderance 
of the evidence is against granting service connection for 
the cause of the veteran's death, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


